
	
		III
		Calendar No. 431
		112th CONGRESS
		2d Session
		S. RES. 385
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Vitter (for himself,
			 Mr. Rubio, Mr.
			 Hoeven, Mr. DeMint,
			 Mr. Kirk, Mr.
			 Blunt, Mr. Hatch,
			 Mr. Menendez, Mr. Burr, Mr.
			 Boozman, and Mr. Johanns)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 20, 2012
			Reported by Mr. Kerry,
			 without amendment and with an amendment to the preamble
			Omit the part struck through and insert the part
			 printed in italic
		
		RESOLUTION
		Condemning the Government of Iran for its
		  continued persecution, imprisonment, and sentencing of Youcef Nadarkhani on the
		  charge of apostasy.
	
	
		Whereas the United Nations
			 Universal Declaration of Human Rights, adopted at Paris December 10, 1948, and
			 the International Covenant on Civil and Political Rights, adopted at New York
			 December 16, 1966, recognize that every individual has the right to
			 freedom of thought, conscience and religion, which includes the
			 freedom to change his religion or belief, and freedom, either alone or
			 in community with others and in public or private, to manifest his religion or
			 belief in teaching, practice, worship and observance;
		Whereas Iran is a member of the
			 United Nations and signatory to both the Universal Declaration of Human Rights
			 and the International Covenant on Civil and Political Rights;
		Whereas the United Nations Special
			 Rapporteur on the situation of human rights in Iran has reported that religious
			 minorities, including Nematullahi Sufi Muslims, Sunnis, Baha’is, and
			 Christians, face human rights violations in Iran;
		Whereas, in recent years, there
			 has been a significant increase in the number of incidents of authorities in
			 Iran raiding religious services, detaining worshipers and religious leaders,
			 and harassing and threatening members of religious minorities;
		Whereas the United Nations Special
			 Rapporteur on the situation of human rights in Iran has reported that
			 intelligence officials in Iran are known to threaten Christian converts with
			 arrest and apostasy charges if they do not return to Islam;
		Whereas the Department of State’s
			 most recent report on International Religious Freedom, released on September
			 13, 2011, states that Iran’s laws and policies severely restrict freedom
			 of religion, and notes government imprisonment, harassment,
			 intimidation, and discrimination based on religious beliefs including
			 death sentences for apostasy or evangelism;
		Whereas, in October 2009, Youcef
			 Nadarkhani, an Iranian Christian, protested an Iranian law that would impose
			 Islam on his Christian children;
		Whereas, in September 2010, a
			 court in Iran accused Youcef Nadarkhani of abandoning the Islamic faith of his
			 ancestors and condemned him to death for apostasy;
		Whereas the court sentenced Youcef
			 Nadarkhani to death by hanging;
		Whereas, on December 5, 2010,
			 Youcef Nadarkhani appealed his conviction and sentence to the Supreme
			 Revolutionary Court in Qom, Iran, and the court held that if it could be proven
			 that he was a practicing Muslim in adulthood, his death sentence should be
			 carried out unless he recants his Christian faith and adopts Islam;
		Whereas, from September 25 to
			 September 28, 2011, a court in Iran held hearings to determine if Youcef
			 Nadarkhani was a practicing Muslim in adulthood and held that he had abandoned
			 the faith of his ancestors and must be sentenced to death if he does not recant
			 his faith;
		Whereas, on numerous occasions,
			 the judiciary of Iran offered to commute Youcef Nadarkhani’s sentence if he
			 would recant his faith;
		Whereas numerous Government of
			 Iran officials have attempted to coerce Youcef Nadarkhani to recant his
			 Christian faith and accept Islam in exchange for his freedom;
		Whereas Youcef Nadarkhani
			 continues to refuse to recant his faith;
		Whereas the Government of Iran
			 continues to indefinitely imprison Youcef Nadarkhani for choosing to practice
			 Christianity; and
		Whereas the United Nations Special
			 Rapporteur on the situation of human rights in Iran has reported that, at the
			 time of his report, on October 19, 2011, the Government of Iran had secretly
			 executed 146 people during that calendar year, and in 2010, the Government of
			 Iran secretly executed more than 300 people: Now, therefore, be it
		Whereas the United Nations Universal
			 Declaration of Human Rights, adopted at Paris December 10, 1948, and the
			 International Covenant on Civil and Political Rights, adopted at New York
			 December 16, 1966, recognize that every individual has the right to
			 freedom of thought, conscience and religion, which includes the
			 freedom to change his religion or belief, and freedom, either alone or
			 in community with others and in public or private, to manifest his religion or
			 belief in teaching, practice, worship and observance;
		Whereas Iran is a member of the United
			 Nations, supported the Universal Declaration of Human Rights when it was
			 adopted, and ratified the International Covenant on Civil and Political Rights
			 in 1976;
		Whereas the United Nations Special
			 Rapporteur on the situation of human rights in Iran has reported that religious
			 minorities, including Nematullahi Sufi Muslims, Sunnis, Baha'is, and
			 Christians, face human rights violations in Iran;
		Whereas, in recent years, there has been
			 a significant increase in the number of incidents of authorities in Iran
			 raiding religious services, detaining worshipers and religious leaders, and
			 harassing and threatening members of religious minorities;
		Whereas the United Nations Special
			 Rapporteur on the situation of human rights in Iran has reported that
			 intelligence officials in Iran are known to threaten Christian converts with
			 arrest and apostasy charges if they do not return to Islam;
		Whereas the Department of State's most
			 recent report on International Religious Freedom, released on September 13,
			 2011, states that Iran's laws and policies severely restrict freedom of
			 religion, and notes government imprisonment, harassment,
			 intimidation, and discrimination based on religious beliefs including
			 death sentences for apostasy or evangelism;
		Whereas, in October 2009, Youcef
			 Nadarkhani, an Iranian Christian, protested an Iranian law that would impose
			 Islam on his Christian children;
		Whereas, in September 2010, a local court
			 in Iran accused Youcef Nadarkhani of abandoning the Islamic faith of his
			 ancestors and condemned him to death for apostasy;
		Whereas the court sentenced Youcef
			 Nadarkhani to death by hanging;
		Whereas, on December 5, 2010, Youcef
			 Nadarkhani appealed his conviction and sentence to the Supreme Revolutionary
			 Court in Qom, Iran, and the court held that if it could be proven that he was a
			 practicing Muslim in adulthood, his death sentence should be carried out unless
			 he recants his Christian faith and adopts Islam;
		Whereas, from September 25 to September
			 28, 2011, a local court in Iran held hearings to determine if Youcef Nadarkhani
			 was a practicing Muslim in adulthood and held that he had abandoned the faith
			 of his ancestors and must be sentenced to death if he does not recant his
			 faith;
		Whereas, on numerous occasions, the
			 judiciary of Iran offered to commute Youcef Nadarkhani's sentence if he would
			 recant his faith;
		Whereas numerous Government of Iran
			 officials have attempted to coerce Youcef Nadarkhani to recant his Christian
			 faith and accept Islam in exchange for his freedom;
		Whereas Youcef Nadarkhani continues to
			 refuse to recant his faith;
		Whereas the Government of Iran continues
			 to indefinitely imprison Youcef Nadarkhani for choosing to practice
			 Christianity; and
		Whereas the United Nations Special
			 Rapporteur on the situation of human rights in Iran has reported that, at the
			 time of his report, on March 6, 2012, the Government of Iran had secretly
			 executed 249 people in 2011, and in 2010, the Government of Iran secretly
			 executed more than 300 people: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 Government of Iran for its ongoing and systemic violations of the human rights
			 of the people of Iran, including the state-sponsored persecution of religious
			 minorities in Iran, and its continued failure to uphold its international
			 obligations, including with respect to the Universal Declaration of Human
			 Rights and the International Covenant on Civil and Political Rights;
			(2)calls for the
			 Government of Iran to exonerate and immediately and unconditionally release
			 Youcef Nadarkhani and all other individuals held or charged on account of their
			 religious or political beliefs;
			(3)calls on the
			 President to designate additional Iranian officials, as appropriate, for human
			 rights abuses pursuant to section 105 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8514); and
			(4)reaffirms that
			 freedom of religious belief and practice is a universal human right and a
			 fundamental individual freedom that every government must protect and must
			 never abridge.
			
	
		June 20, 2012
		Reported without amendment and with an amendment to the
		  preamble
	
